Citation Nr: 0943601	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD), before September 20, 
2005; and to an initial disability rating in excess of 10 
percent for GERD, beginning September 20, 2005.

3.  Entitlement to an initial disability rating in excess of 
20 percent for prostatitis.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to service connection for disequilibrium.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1994 to December 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for 
disequilibrium is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's sinusitis is productive of three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; it is not productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

2.  The Veteran's GERD is productive of persistently 
recurrent epigastric distress with pyrosis (heartburn) and 
regurgitation, accompanied by substernal or arm or shoulder 
pain; it is not productive of considerable impairment of 
health.

3.  The Veteran's prostatitis is productive of voiding 
dysfunction manifested by having to awaken to void five or 
more times per night.

4.  The evidence does not show that the Veteran suffers from 
a currently diagnosed left knee disability, related to an 
injury during service or otherwise.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 
(2009).

2.  The criteria for an initial rating of 10 percent, but no 
more, for GERD, before September 20, 2005, have been met; the 
criteria for an initial rating greater than 10 percent for 
GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, DC 7346 (2009).

3.  The criteria for an initial rating of 40 percent, but no 
more, for prostatitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115a, 4.115b, DC 7527 (2009).

4.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that his service-
connected sinusitis, gastroesophageal reflux disease (GERD), 
and prostatitis are more disabling than currently evaluated; 
and that he is entitled to service connection for 
disequilibrium and a left knee disability.  Initially, the 
Board notes that VA has a duty to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In 
separate letters dated March 2004 and November 2004, VA 
informed the Veteran of the evidence VA had received to date, 
the evidence VA was responsible for obtaining, how the 
appellant could help VA going forward, and what the evidence 
must show to support his claim.  In a March 2006 
correspondence, VA explained to the Veteran how disability 
evaluations and effective dates are assigned.  The AOJ 
subsequently readjudicated the claims by issuing a 
Supplemental Statement of the Case (SSOC) in July 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
a subsequent readjudication, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.

Furthermore, VA provided the Veteran with two VA 
examinations-in November 2002 and September 2005-that 
covered the Veteran's sinusitis, prostatitis, GERD, left knee 
injury, and disequilibrium (although the September 2005 
examination did not address the disequilibrium).  VA-provided 
medical examinations must be legally "adequate."  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  To that end, 
examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995) (applying 
pre-VCAA law); accord Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007).  A thorough examination "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions."  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  In other words, it must provide 
"sufficient detail" to enable the Board to make a "fully 
informed evaluation."  Id.

The Veteran does not allege that his examinations were 
inadequate.  The Board finds that except as to the Veteran's 
examination for his disequilibrium, the examinations here 
were thorough and contemporaneous.  The examiners reviewed 
and discussed the Veteran's medical history.  They also 
conducted thorough physical examinations and made 
sufficiently detailed notes of the Veteran's sundry symptoms 
to allow the Board to rule on the claims raised in this 
appeal.  Accordingly, the Board determines that the 
examinations were legally adequate, except as to his 
examination for disequilibrium, which is discussed in greater 
detail in the REMAND portion of this opinion.

In short, the Board finds that except as noted above, VA has 
fulfilled its duty to assist in every respect.


II.  Claims for Higher Initial Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves such doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(staged ratings for initial-rating claims).


A.  Sinusitis

The RO established service connection for sinusitis in the 
currently appealed February 2003 decision and assigned a 
noncompensable disability rating at that time.  In March 
2005, the RO re-addressed the issue and, in light of newly 
submitted evidence, assigned a 10 percent disability rating 
effective January 2003, the first day of the month following 
the Veteran's separation from service.  The Veteran contends 
that he is entitled to an initial disability rating in excess 
of 10 percent for his sinusitis.

Sinusitis is evaluated under 38 C.F.R. § 4.97, DC 6513.  
Under this code, a 10 percent disability rating is assigned 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

A 30 percent disability rating is assigned when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6513.

An incapacitating episode of sinusitis is defined as "one 
that requires bed rest and treatment by a physician."  38 
C.F.R. § 4.97, DC 6513 Note.

The Board has reviewed the lay and medical evidence relating 
to the Veteran's sinusitis condition.  The Veteran has 
submitted statements to the effect that during service he 
often worked long shifts with very little time off; that he 
frequently had little opportunity to access medical care for 
his sinusitis, and felt berated when he did so; that during 
these periods he relied on a package of medications that had 
been distributed to him and others, called a PRP (Personnel 
Reliability Program) Package, that contained the generic 
equivalents of Sudafed, Maalox, Robitussin, Dimetapp, 
Tylenol, Motrin, Cepacol (throat anesthetic, per Veteran), 
and so forth; and that he was told on one occasion that his 
sinusitis condition would not improve without surgery.

The Veteran contends that he has had sinus problems since 
1994.  Turning to the relevant evidence of record, in 
November 2002, while the Veteran was still in service, he 
underwent a VA examination, wherein the Veteran reported that 
since 1994, he had suffered episodically from headaches, 
runny nose, brown bloody nasal drainage, and sinus pressure; 
that "about once a month," his sinuses flared up and he 
used an antihistamine to treat it; and that when the 
antihistamine did not work, he went to the doctor and took an 
antibiotic.  The examiner diagnosed the Veteran with chronic 
sinusitis.

Also in November 2002, an X-ray report of the Veteran's 
sinuses revealed that there "may be" some minimal mucosal 
thickening in the maxillary sinuses, but that otherwise the 
sinuses were clear.  The radiologist's impression was that 
there was no significant sinus disease.

Turning to the post-service medical evidence, a VA outpatient 
treatment record dated September 2003 reveals that the 
Veteran presented complaining of a productive cough.  The 
Veteran was diagnosed with bronchitis, reactive airway, 
allergic rhinitis.

A VA outpatient treatment record dated November 2003 shows 
that the Veteran presented with a sore throat, having just 
completed a treatment of amoxil for presumed chronic 
sinusitis.  The Veteran was diagnosed with acute pharyngitis.

In September 2005, the Veteran underwent another VA 
examination wherein he identified his sinusitis symptoms as 
periodic purulent discharge from the nose; sinus pain, mostly 
around the right maxillary sinus; difficulty breathing 
through his nose, mostly at night; postnasal drip; dyspnea 
(shortness of breath) on exertion but not at rest; seasonal 
allergy attacks; and seasonal rhinitis.  He stated that he 
had experienced these symptoms since 1994.

Physical examination revealed tenderness over the right face, 
over the maxillary area on pressure; some tenderness over the 
left malar area; slight congestion in the nose, but no 
purulent discharge; no evidence of postnasal drip; and a 
clear throat.  The examiner noted that a July 2004 CT scan of 
the head confirmed the diagnosis of mucoperiosteal thickening 
in the right maxillary sinus consistent with chronic 
maxillary sinus disease.  The examiner diagnosed the Veteran 
with stable, chronic right maxillary sinusitis.

VA outpatient treatment records show that in April 2006, the 
Veteran presented complaining of recurring daily headaches 
every morning, accompanied by nausea.  The Veteran was 
diagnosed with headaches that the examiner believed were 
possibly related to allergic rhinitis.

In or around September 2006, an X-ray report of the Veteran's 
sinuses showed a small mucus retention cyst, meaning an area 
of mucus collection that had not drained.  No other evidence 
of inflammation or infection was noted.  Based on this X-ray 
report, the examiner opined that the Veteran's headaches 
"sounded like your classic migraine [headaches]."  

After considering all the evidence, the Board finds that that 
the Veteran's currently assigned 10 percent evaluation for 
sinusitis is an accurate reflection of the severity of his 
disability.  The evidence does not support a higher rating 
because it does not show that the Veteran experiences three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6513.

There is no evidence that his condition has ever become 
incapacitating, as defined above.  Moreover, the evidence 
does not show that he experiences more than six non-
incapacitating episodes annually.  Although the Veteran 
contends that his sinusitis flares up monthly, the medical 
evidence of record indicates to the Board that what the 
Veteran sometimes perceives as sinusitis flare-ups are more 
likely symptoms of allergic rhinitis or migraine headaches.  
For example, in April 2006, a VA examiner believed the 
Veteran's headaches were possibly related to allergic 
rhinitis.  And in September 2006, a VA examiner attributed 
his headaches to "classic" migraine symptomatology, 
expressly ruling out sinusitis as the cause.

Moreover, the Board notes that between November 2002 and 
August 2006, there are only three instances of record where 
the Veteran was treated for, and diagnosed with, sinusitis or 
a sinusitis flare-up (November 2002, November 2003, September 
2005).  Thus, there is medical evidence here of three 
sinusitis flare-ups in almost four years.  The standard for 
granting a 30 percent rating requires "more than six" such 
episodes, annually.  The Board acknowledges that the 
regulation does not require that all of those episodes be 
confirmed by medical documentation.  Nevertheless, the Board 
believes that if the Veteran were experiencing more than six 
non-incapacitating episodes annually, there would be more 
medical documentation of those episodes than presented here.  
Accordingly, a 30 percent rating is not warranted.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1) 
(2008).  As is the case with regular schedular ratings, the 
extra-schedular evaluation must be "commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  Id. 
(emphasis added).  Before an extra-schedular evaluation may 
be applied, VA must make a threshold finding.  Specifically, 
it must determine that the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Significantly, the regular schedular ratings 
provide for a higher rating for the Veteran's sinusitis, but 
evidence supporting a higher rating has not been submitted.  
In addition, the Veteran has not shown that his sinusitis has 
required frequent periods of hospitalization or has markedly 
interfered with his employment.  This case does not present a 
truly "exceptional or unusual disability picture," and the 
Board finds that a 10 percent disability rating is an 
accurate and fair assessment of the effect the Veteran's 
sinusitis has on his employment.  Therefore, the Board finds 
that referral of the case for consideration as to whether an 
extra-schedular rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected sinusitis has been 10 percent disabling, but no 
more, since January 1, 2003 (the date following the Veteran's 
discharge from active service, because the Veteran filed the 
claim at issue here while he was still in active service).


B.  Gastroesophageal Reflux Disease

The RO also established service connection for 
gastroesophageal reflux disease (GERD) in February 2003 and 
assigned a noncompensable disability rating at that time.  In 
July 2006, the RO re-addressed the issue and, in light of 
newly submitted evidence, assigned a 10 percent disability 
rating, effective September 20, 2005.  The Veteran contends 
(1) that he is entitled to an initial disability rating in 
excess of 10 percent for his GERD, since September 20, 2005, 
and (2) that he is entitled to a compensable disability 
rating before September 20, 2005.

GERD is not specifically listed in the rating schedule.  
Accordingly, the RO rated the Veteran's GERD according to an 
analogous disability that it determined is closely related to 
his condition.  See 38 C.F.R. §§ 4.20, 4.27.  Here, the RO 
determined that the diagnostic code most analogous to the 
Veteran's GERD is Diagnostic Code 7346, which pertains to 
hiatal hernia.  38 C.F.R. § 4.114, DC 7346.

Under this code, a 10 percent rating is warranted for two or 
more of the symptoms, of less severity, for the 30 percent 
evaluation.  A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent evaluation is warranted when there are 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

The Board has reviewed the lay and medical evidence relating 
to the Veteran's GERD.  

Turning to the relevant evidence of record, in October 2002, 
while the Veteran was still in service, he underwent a 
urological examination by a private examiner, wherein he 
reported symptoms of indigestion, heartburn, nausea, and 
vomiting.  He denied abdominal pain, blood in stools, 
constipation, or diarrhea.

In November 2002, while the Veteran was still in service, he 
underwent a VA examination, wherein he reported that in 
January 2002 he experienced stomach problems and was treated 
for ulcers; that since about 1998 he had experienced 
epigastric burning pain and bloating, and an occasional acid 
taste in his mouth due to his regurgitation; and that since 
2001 he had been on medication that helped his symptoms "a 
lot."  The examiner diagnosed the Veteran with GERD.

Turning to the post-service medical evidence, a VA outpatient 
treatment record dated August 2003 shows that the Veteran 
presented complaining of hand and foot pain.  The Veteran 
reported no nausea, no recurrent vomiting, no chronic 
abdominal pain, and no chronic diarrhea.

In September 2005, the Veteran underwent a VA examination 
wherein he reported that he continued to have some difficulty 
swallowing his oral medications (tablets) but was able to do 
so with plenty of milk.  He had some pyrosis (heartburn) and 
salivation, erratically.  He also experienced occasional 
epigastric pain, including substernal pain but no arm pain.  
His symptoms were relieved by eating.  He denied any 
hematemesis (vomiting blood) or melena (bloody stool), 
although he occasionally had nausea and vomiting.  He 
reported acid reflux and regurgitation.  The examiner 
reviewed an endoscopy report from June 2005 that found no 
ulceration, and a normal esophagus, normal stomach, normal 
duodenum.  The report showed a weak lower esophageal area, 
and delayed gastric emptying consistent with clinically 
suspected gastroparesis (condition preventing the stomach 
from emptying properly).

Physical examination showed a soft abdomen, and mild 
epigastric tenderness on deep palpation.  Bowel sounds were 
active.  The examiner diagnosed the Veteran with GERD with 
hyperacidity, controlled with proton pump inhibitor and 
antacids.

An April 2006 VA outpatient record shows that the Veteran 
reported that he experienced loose stool approximately once 
per day.  An August 2006 VA outpatient record shows that the 
Veteran presented complaining, among other things, of nausea, 
chest pressure, diaphoresis (excessive sweating), and 
shortness of breath.  He stated, however, that these symptoms 
were different and distinguishable from his GERD.

After considering all the evidence, the Board finds that the 
evidence does not support an initial evaluation greater than 
10 percent for GERD.  The Board also finds, however, that the 
evidence warrants a 10 percent initial evaluation for GERD, 
effective January 1, 2003 (the date following the Veteran's 
discharge from active service, because the Veteran filed the 
claim at issue here while he was still in active service).

The evidence does not support a higher rating because it 
fails to show that the Veteran experiences persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  See 38 C.F.R. § 4.114, 
DC 7346.

The evidence shows that the Veteran's condition is manifested 
by pyrosis and regurgitation, and is accompanied by 
occasional substernal pain.  The Board finds, however, that 
his condition is not productive of "considerable impairment 
of health."  At the Veteran's most recent VA examination, 
the examiner noted that his GERD was "controlled with proton 
pump inhibitor and antacids."  Furthermore, the Veteran has 
shown that he is capable of holding down steady employment.  
It is true that he experiences loose stool in connection with 
his GERD and that he has to take frequent bathroom breaks at 
work.  The evidence shows, however, that he experiences loose 
stool approximately once each day, and therefore, most of his 
workplace bathroom breaks are related to his need to urinate 
frequently.  (The Board considers the Veteran's voiding 
dysfunction manifested by his need to urinate frequently 
under the analysis for his prostatitis claim, below.)  In 
sum, the Board finds that the Veteran's symptoms, though 
real, have not "considerabl[y]" impaired his health.

As previously stated, the Board also finds that a 10 percent 
initial evaluation is warranted for GERD, effective January 
1, 2003.  The RO previously awarded a 10 percent evaluation, 
effective September 20, 2005.  The Board finds there is at 
least a reasonable doubt as to the Veteran's GERD symptoms 
before September 20, 2005, see 38 C.F.R. § 4.3, and resolves 
that doubt in his favor.  After assessing all the evidence, 
it appears that the Veteran's symptoms have been essentially 
constant since service.  The evidence does not indicate that 
his symptoms have increased or decreased markedly during the 
relevant time period.

As stated above, a 10 percent evaluation is warranted when 
there are two or more of the symptoms, of less severity, for 
the 30 percent evaluation.  The evidence of record shows that 
the Veteran's GERD has been productive, since January 1, 
2003, of persistently recurrent epigastric distress with 
pyrosis (heartburn) and regurgitation.  At a November 2002 VA 
examination, for example, the Veteran reported that since 
about 1998 he had experienced epigastric burning pain and 
bloating, and an occasional acid taste in his mouth due to 
regurgitation.  Accordingly, the evidence warrants assigning 
a 10 percent rating, effective January 1, 2003.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1) 
(2008).  As is the case with regular schedular ratings, the 
extra-schedular evaluation must be "commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  Id. 
(emphasis added).  Before an extra-schedular evaluation may 
be applied, VA must make a threshold finding.  Specifically, 
it must determine that the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Significantly, the regular schedular ratings 
provide for a higher rating for the Veteran's GERD, but 
evidence supporting a higher rating has not been submitted.  
In addition, the Veteran has not shown that his GERD has 
required frequent periods of hospitalization or has produced 
marked interference with his employment.  This case does not 
present a truly "exceptional or unusual disability 
picture," and the Board finds that a 10 percent disability 
rating is an accurate and fair assessment of the effect the 
Veteran's GERD has on his employment.  Therefore, the Board 
finds that referral of the case for consideration as to 
whether an extra-schedular rating should be assigned is not 
warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's GERD has 
been 10 percent disabling, but no more, since January 1, 2003 
(the date following the Veteran's discharge from active 
service, because the Veteran filed the claim at issue here 
while he was still in active service).


C.  Prostatitis

The RO established service connection for prostatitis in 
February 2003 and assigned a 10 percent disability rating at 
that time.  In March 2005, the RO re-addressed the issue and, 
in light of newly submitted evidence, assigned a 20 percent 
evaluation, effective January 1, 2003.  The Veteran contends 
that he is entitled to an initial disability rating for his 
prostatitis in excess of 20 percent.

Prostatitis is rated as a voiding dysfunction or a urinary 
tract infection, whichever is predominant.  38 C.F.R. § 
4.115b, DC 7527.  In this case, voiding dysfunction is the 
prominent characteristic of the Veteran's prostatitis.  
Voiding dysfunction is in turn rated as urine leakage, 
urinary frequency, or obstructed voiding.  Only the prominent 
area of dysfunction is considered for rating purposes.  
38 C.F.R. § 4.115a.  

A 20 percent evaluation is warranted when there is voiding 
dysfunction manifested by urine leakage or incontinence that 
requires the wearing of absorbent materials which must be 
changed fewer than two times per day.  A 40 percent 
evaluation is warranted when the absorbent materials must be 
changed two to four times per day.  And a 60 percent 
evaluation is warranted when the absorbent materials must be 
changed more than four times per day, or when the condition 
requires the use of an appliance.  38 C.F.R. § 4.115a (urine 
leakage ratings).

Alternatively, a 20 percent disability rating is warranted 
when there is voiding dysfunction manifested by urinary 
frequency with daytime voiding interval between one and two 
hours; or awakening to void three to four times per night.  A 
40 percent disability rating is warranted when the daytime 
voiding interval is less than one hour; or when the claimant 
has to awaken to void five or more times per night.  
38 C.F.R. § 4.115a (urinary frequency ratings).

Finally, a 30 percent evaluation is warranted when there is 
voiding dysfunction manifested by obstructed voiding that is 
characterized by urinary retention that requires intermittent 
or continuous catherization.  38 C.F.R. § 4.115a (obstructed 
voiding ratings).

In October 2002, while the Veteran was still in service, he 
underwent a private urological examination, wherein he 
reported that he had to get up as many as three to four times 
during the night to urinate, although at the time of the 
examination he stated that it had improved to only once or 
twice each night.  He stated that he had to void "on a 
regular basis" during the day; that he felt as if he had to 
"force" his urine; and that he experienced dysuria (painful 
urination).  He reported no hematuria (blood in urine).  He 
denied experiencing weakness or loss of bladder control.  The 
examiner diagnosed him with chronic prostatitis.

In November 2002, while the Veteran was still in service, he 
underwent a VA examination, wherein he reported that he was 
having "double voiding" (having to empty the bladder twice 
by urinating a second time ten to fifteen minutes later) and 
some perineal discomfort.  Physical examination revealed 
"definite" bogginess and tenderness in the prostate.

Turning to the post-service medical evidence, a VA outpatient 
record from August 2003 shows that the Veteran presented 
complaining of, among other things, urinary urgency, mainly 
at night; hesitancy and dribbling; and no nocturia (the need 
to get up in the night to urinate).  The examiner diagnosed 
the Veteran with irritative voiding.

A VA outpatient record from February 2004 shows that the 
Veteran presented complaining of "frequent voiding" of 
small amounts; a sensation of needing to void but being 
unable to do so; awakening to void three to four times per 
night; a weak stream, more often than not; inability to empty 
completely; intermittent perineal and left testicular pain; 
and painful urination.

In March 2004, the Veteran presented complaining that he 
experienced problems with complete emptying, even with 
medication.  He underwent a VA pressure-flow study, at the 
conclusion of which the examiner diagnosed the Veteran with 
benign prostatic hypertrophy.  The examiner prescribed 
medication to alleviate his symptoms.

In September 2005, the Veteran underwent a VA examination 
wherein he stated that his symptoms included frequent 
urination (going practically every hour during the day); 
having to get up five to six times per night; hesitancy; weak 
stream; occasional dysuria (painful urination), without 
blood; and no incontinence.  He reported that his old 
medication did not help his symptoms, but that his new 
medication helped "some."

Physical examination revealed that the prostate was 2+, 
enlarged, and benign.  The examiner diagnosed the Veteran 
with benign prostatic hypertrophy and chronic prostatitis.

A VA outpatient record from August 2006 shows that the 
Veteran presented complaining of cramping in his penis; pain 
in his penis after straining to urinate; incomplete emptying, 
self-rated as 5/6 (6 being most bothersome); having to 
urinate again less than two hours after having urinated; 
urinary intermittency (starting and stopping again several 
times during urination), self-rated as 5/6; urinary urgency 
(difficult to postpone urination), self-rated as 6/6; 
straining to urinate (having to push to begin urination), 
self-rated as 6/6; and having to get up four to five times 
during the night to urinate.  The Veteran denied having a 
weak stream.

In a statement dated April 2007, the Veteran reported that he 
had to take frequent bathroom breaks at work, every 45 to 50 
minutes, because of his frequent urination and loose stool.  
He stated that it eventually got to the point that his 
supervisors told him he would need to obtain a doctor's note 
if he intended to continue to take so many bathroom breaks.

After considering all the evidence, the Board finds that that 
the Veteran's prostatitis warrants a 40 percent initial 
rating because the evidence shows that the Veteran 
experiences voiding dysfunction manifested by urinary 
frequency requiring that he awaken to void five or more times 
per night.  See 38 C.F.R. § 4.115a.

On the whole, it appears that his "disability picture" more 
nearly approximates the criteria required for a 40 percent 
rating (daytime voiding interval less than one hour, or 
awakening to void five or more times per night) than that 
required for a 20 percent rating (daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night).  See 38 C.F.R. § 4.7.  As to the daytime 
interval, the Veteran reported, on separate occasions (listed 
in chronological order), of having to void "practically 
every hour"; having to void "less than two hours" after 
having urinated; and having to take frequent bathroom breaks, 
every 45 to 50 minutes, because of his frequent urination and 
loose stool.  The Board finds that taken together, the 
evidence shows that the Veteran's daytime voiding interval is 
on average between one and two hours.  That finding 
corresponds to the 20 percent disability rating.

The Veteran's nocturia is a closer call.  He reported, on 
separate occasions, that he had to get up three to four times 
(pre-October 2002); one to two times (October 2002); three to 
four times (February 2004); five to six times (September 
2005); and four to five times (August 2006).  There is an 
approximate balance of evidence showing, on the one hand, 
that the Veteran has to awaken to void at least five times 
per night, and on the other hand, that he has to awaken fewer 
than five times per night.  The Board finds that there is a 
reasonable doubt as to the level of the Veteran's prostatitis 
disability, see 38 C.F.R. § 4.3, and resolves that doubt in 
his favor.  Accordingly, the Board assigns a 40 percent 
evaluation for his prostatitis, effective January 1, 2003.

A 40 percent evaluation is the maximum evaluation permitted 
for prostatitis evaluated as voiding dysfunction manifested 
by urinary frequency.  The Board has considered whether the 
record raises the matter of an extra-schedular rating.  In 
exceptional cases-where the regular schedular ratings are 
found to be inadequate or impractical-so that justice may be 
done, VA may apply (subject to approval by either the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service) an "extra-schedular evaluation."  38 
C.F.R. § 3.321(b)(1) (2008).  As is the case with regular 
schedular ratings, the extra-schedular evaluation must be 
"commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities."  Id. (emphasis added).  Before an extra-
schedular evaluation may be applied, VA must make a threshold 
finding.  Specifically, it must determine that the case 
"presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  The Veteran has not shown that his prostatitis 
has required frequent periods of hospitalization or has 
markedly interfered with his employment.  Though he does 
require more bathroom breaks, that factor alone does not 
markedly interfere with his employment to the point that an 
extra-schedular rating is necessary.  Because this case does 
not present a truly "exceptional or unusual disability 
picture," the Board finds that a 40 percent disability 
rating is an accurate and fair assessment of the effect the 
Veteran's prostatitis has on his employment.  Therefore, 
referral of the case for consideration as to whether an 
extra-schedular rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's prostatitis 
has been 40 percent disabling, but no more, since January 1, 
2003 (the date following the Veteran's discharge from active 
service, because the Veteran filed the claim at issue here 
while he was still in active service).


III.  Service Connection, Left Knee Disability

The Veteran contends that he is entitled to service 
connection for a left knee disability incurred during 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for certain chronic disorders, such as arthritis, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d).

In November 2002, approximately one month before the Veteran 
was discharged from service, he underwent a VA examination 
that revealed a normal left knee.  He reported that he 
injured his left knee while skiing in February 2002.  He 
stated that he did not seek medical care for his injury, but 
that ever since this incident he had experienced pain on both 
sides of his knee whenever he crossed his left leg over his 
right leg; when he squatted or hyperflexed his knee; and when 
he rode his bicycle for more than about ten minutes.  He 
denied a history of swelling.

Physical examination showed no effusion, no tenderness to 
palpation, and no crepitus.  Flexion in the knee was zero to 
120 degrees, and there was no change after repetitive motion.  
The knee was stable when stressed by anterior, posterior, 
valgus (outward), and varus (inward) tests.  The musculature 
about the left knee was symmetrical with that of the right 
knee.  The examiner diagnosed the Veteran with a "normal 
examination of the left knee."

An X-ray of the left knee taken in November 2002 showed 
normal bones and soft tissues, no fractures, and no 
dislocations.

Turning to the post-service medical evidence, an August 2003 
VA outpatient treatment record shows that the Veteran 
presented complaining of hand and foot pain.  Physical 
examination of the musculoskeletal system revealed normal 
gait, with all joints within full range of motion with no 
pain or contractures.

A December 2003 VA outpatient treatment record shows that the 
Veteran presented complaining of left knee pain that had been 
bothering him for several months; that was worse upon 
exertion; that was somewhat improved with Ibuprofen; and that 
was relieved with rest.
 
Physical examination revealed left leg strength of 5/5; gross 
sensory intact; no knee effusion; no laxity; and no crepitus.  
The examiner diagnosed the Veteran with degenerative disc 
disease of the left knee.

An X-ray of the left knee taken in December 2003 showed 
normal joint space, no fractures, and no bone erosions or 
other bony lesions.  The soft tissues appeared normal without 
calcifications.  The radiologist's impression was negative 
left knee.

In a March 2005 statement, the Veteran stated that he injured 
his left knee during service when he slipped while skiing.  
He stated that his knee bent backward.  He reported that he 
sought medical attention for his knee around December 2001 or 
January 2001 (the dates are reported here accurately, 
according to the Veteran's statement) and that he reported 
his injury at his separation examination.  The Board has 
searched the service treatment records, but finds no record 
of any complaints of, treatment for, or diagnosis of a left 
knee injury at any time during service.

After considering all the evidence, the Board is unable to 
grant the Veteran's claim for service connection for a left 
knee disability.  Service connection is not warranted in this 
case because the evidence of record shows neither a currently 
diagnosed disability of the left knee.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

The Board finds that the Veteran does not have a currently 
diagnosed disability of the left knee.  It is true that in 
December 2003, a VA examiner diagnosed the Veteran with 
degenerative joint disease of the left knee.  Even so, this 
diagnosis was based entirely on the Veteran's complaints of 
knee pain.  Physical examination revealed left leg strength 
of 5/5; gross sensory intact; no knee effusion; no laxity; 
and no crepitus.  Moreover, X-rays taken in November 2002 and 
December 2003, together with a VA examination in November 
2002, all revealed a normal left knee.  The Board finds that 
the weight of the evidence does not support a finding of a 
current left knee disability.

It is the Board's job to assess the weight of all the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran here is no doubt competent to report that he 
injured his left knee while skiing during service.  However, 
during his nearly nine years of service, while he was treated 
regularly for other conditions, no where do his records 
reflect that he was ever treated for a left knee injury.  
Because the records are silent in that respect, the Board 
finds that the evidence of record, taken as a whole, does not 
entirely support a finding of an in-service left knee injury.

Regardless, because the evidence does not show a presently 
diagnosed condition, the Board is unable to grant the 
Veteran's claim for service connection on a continuity of 
symptomatology theory.

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
entitlement to service connection; the claim is therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for sinusitis is denied.

An initial 10 percent disability rating, but no more, for 
GERD is granted, for the period before September 20, 2005, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an initial disability rating in excess of 10 
percent for GERD is denied.

An initial 40 percent disability rating, but no more, for 
prostatitis is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to service connection for residuals of a left 
knee injury is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for disequilibrium.

The Veteran's service treatment records show that on numerous 
occasions he was treated for, and diagnosed with, dizziness, 
disequilibrium, vertigo, and light-headedness.

During a July 2002 evaluation, the Veteran stated that his 
symptoms had been going on for several years, intermittently, 
but that since February 2002 they had come on almost daily, 
lasting three to four hours at a time.  He described his 
symptoms as light-headedness with no true vertigo, although 
he did experience a mild sensation of constant movement.  He 
reported no loss of consciousness or near syncope (fainting).  
He stated that his symptoms occurred regardless of whether he 
was lying, sitting, or standing.  He described three 
neurological injuries: carrying a telephone pole "many years 
ago" that he believed led to chronic neck pain; striking his 
head on the bumper of a pickup truck in 1995 while playing 
volleyball; and striking his head on the frame of a car door 
"several years ago," since which time he experienced 
"some" headaches.

The examiner diagnosed the Veteran with chronic vertigo and 
"very nonspecific light-headedness" of uncertain origin.  
The examiner described the Veteran's head injuries, discussed 
above, as being of "uncertain significance."  

In May 2002, the Veteran saw a cardiologist who diagnosed him 
with dizziness.  The examiner was unsure as to the etiology, 
but thought a neurological examination might prove fruitful.  
In June 2002, he was diagnosed with non-specific light-
headedness, and in August 2002, he was diagnosed with 
dizziness.  In September 2002, a neurologist wrote that he 
could not find "a neurologic reason" to explain his 
symptoms and recommended the Veteran be examined by an ear, 
nose, and throat (ENT) specialist.  Later that same month, an 
ENT specialist examined the Veteran and diagnosed him with 
disequilibrium, unknown etiology.  He recommended that the 
Veteran be examined by an audiologist for possible etiology.  
In October 2002, an audiologist examined the Veteran, but was 
likewise unable to explain the etiology of his 
disequilibrium.  He diagnosed the Veteran with 
disequilibrium, unknown etiology.

In November 2002, while the Veteran was still in service, he 
underwent a VA examination, wherein he reported experiencing 
dizziness and vertigo.  He described his symptoms by stating 
that "things move" visually.  He reported that his 
dizziness was accompanied by nausea and a sensation that his 
ears were plugged.  He stated that he experienced these 
symptoms occasionally, and that it had become more frequent 
since February 2002.

The Board is unable to make a decision on this claim because 
the Board is unclear as to the precise diagnosis of the 
Veteran's current condition.  See 38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (to establish service connection, a veteran 
generally must show evidence of a current disability, 
evidence of in-service incurrence or aggravation of a disease 
or injury, and evidence of a nexus between the claimed in-
service disease or injury and the present disability).  
Significantly, the November 2002 VA examination report did 
not include a diagnosis of the Veteran's condition.  
Furthermore, the evidence of record is void of any complaint 
of, treatment for, or diagnosis of disequilibrium (or other 
similar conditions) since the Veteran was discharged from 
service in December 2002.  Therefore, the Board remands this 
claim for a VA examination to determine the current status of 
the Veteran's condition as well as the precise nature of his 
diagnosis.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for the purpose of 
clarifying the diagnosis contributing 
to the Veteran's disequilibrium, light-
headedness, dizziness, and vertigo.  
The examiner should state specifically 
whether the Veteran has a diagnosed 
condition manifested by one or more of 
the following symptoms: dizziness, 
disequilibrium, light-headedness, 
vertigo.  The examination report should 
reflect that the examiner reviewed the 
claims folder.  In particular, the 
examiner should review and discuss the 
following medical opinions and their 
respective diagnoses (the examiner need 
not discuss each one specifically): May 
2002 (diagnosis: dizziness); June 2002 
(diagnosis: non-specific light-
headedness); July 2002 (diagnosis: very 
nonspecific light-headedness); August 
2002 (diagnosis: dizziness); September 
2002 (diagnosis: disequilibrium); 
October 2002 (diagnosis: 
disequilibrium).  All opinions 
expressed by the examiner should be 
accompanied by a complete rationale, 
with citation to relevant medical 
findings and lay statements, including 
the Veteran's lay statements.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's currently 
diagnosed condition-manifested by 
dizziness, light-headedness, 
disequilibrium, or vertigo-is causally 
related to his in-service development 
of dizziness, light-headedness, 
disequilibrium, and vertigo.

2.	Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board, or by the U.S. Court 
of Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


